DETAILED ACTION
This action is pursuant to the claims filed on 08/22/2022. Claims 1-7 are pending. Claims 2-5 are withdrawn. A first action on the merits of claims 1 and 6-7 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman (U.S. PGPub No. 2014/0046144) in view of Lamb (U.S. PGPub No. 2018/0197425), in further view of Shennib (U.S. PGPub No. 2006/0264767), and in further view of Horseman (U.S. PGPub No. 2014/0163333).
Regarding claim 1, Jayaraman teaches a system for the measurement of heart electrical activity; the system (Fig 1 system 100) comprising: a desk ([0019 & 0034] disclosing embodiment with desk) having: one or more electrically conductive sheets embedded in a top surface of the desk and exposed at the top surface ([0019 & 0034] primary sensors 114 disposed and installed on desk (i.e., embedded); [0043] disclosing sensors being dry electrode type sensors requiring direct skin contact (i.e., exposed on the desk); examiner interprets primary sensors of Jayaraman being of the dry electrode type such that sensors are exposed at the top surface to directly contact skin); one or more interface junctions and a first system of wires that routes electrical activity measured at the one or more conductive sheets to a computer processing device (Fig 1 network 104 and [0033] disclosed as a wired network routes wires from sensors 114 to determination system 102 and ECG sensing module 110); at least one secondary sensing device external to the desk having a second system of wires that routes electrical activity to the computer processing device (Fig 1 and [0018-0019] discloses system capable of having multiple primary sensors; one of which disclosed as a dry electrode type on a laptop touchpad external to the desk; examiner interprets the second ‘primary sensor’ on the touchpad as a ‘secondary sensing device’ as it is a secondary sensor relative to the first primary sensor; Fig 1 laptop has second system of wires corresponding to primary sensor that route electrical activity to processor 102 via network 104); wherein the computer processing device analyzes signal components retrieved from each of the desk and the at least one secondary sensing device to determine which of the signal components best represents an ECG of a user ([0023] disclosing preprocessing the data captured by the primary sensors (i.e., desk and laptop touch pad ECG sensors) to determine which components of the data best represent an ECG (i.e., filtering the signal)), and outputs ECG data based on the signal component determined to best represent the ECG of the user (Fig 4 step 404 to step 406, filtered ECG data is outputted from preprocessing circuitry for further analysis to determine stress level at step 406; [0027] discloses stress level being outputted to a display; Examiner notes filtered ECG data is outputted directly within the processor system 102 to determine a stress level and said filtered ECG data is further indirectly outputted to the display in the form of a stress level); wherein the signal components retrieved from each of the desk and the at least one sensing device each correspond to a single time period such that the signal components are retrieved simultaneously ([0020] and Fig 4, cardiac signal streams from primary sensors are captured in real time for a predetermined duration such that the retrieved signals from the primary sensors correspond to the same single time period).
Jayaraman is silent to the internal components of the computer processing device.
In related prior art, Lamb teaches a desk for the measurement of heart electrical activity (Fig 3 desk 210); a computer processing device (Figs 2, 3, 7, computer 110; Fig 3 showing computer (unlabeled) integrated with desk 210), comprising: b. a central processing unit (Fig 7 processor 702); c. random access memory (Fig 7, memory 708, [0062] disclosing RAM); d. disk storage (Fig 7, memory 708, [0062] disclosing disk storage); e. a wireless receiver ([0039]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer processing device of Jayaraman in view of Lamb to incorporate the computer processing device of Lamb including the electrical components as claimed. Doing so would have been obvious to one of ordinary skill in the art as the use of electrical components such as processing units, RAM, disk storage, and wireless receivers in computer processing devices is well-known in the art to yield predictable results such as a functional computer processing device capable of receiving, processing, storing, and sending information ([0036-0041] disclosing functional purposes of processing units, RAM, disk storage, wireless receivers in a processing device).
Jayaraman fails to explicitly teach wherein the computer processing device comprises an amplifier and an optocoupler. 
In related prior art, Shennib teaches a similar device for measuring electrical heart activity wherein a similar processing device includes an ECG amplifier (Fig 3 ECG amplifier 31 and [0039]) and an optocoupler (Fig 3 optocoupler 37 and [0049]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer processing device of Jayaraman in view of Lamb and Shennib to incorporate an amplifier and optocoupler within the computer processing device. Doing so would have been obvious to one of ordinary skill in the art as the use of electrical components such as amplifiers and optocouplers in computer processing devices is well-known in the art to yield predictable results such as a functional computer processing device capable of receiving, processing, storing, and sending information and data ([0039] and [0049] disclosing functional purposes of amplifier and optocoupler within a processing device).
Jayaraman fails to teach an electrical outlet and is silent to the power supply of the computer processing device of the desk.
In related prior art, Horseman teaches a similar device for measuring electrical heart activity (Fig 4, [0076] disclosing monitoring health data for heart attacks (i.e., electrical heart activity)) wherein the device comprises an electrical outlet to supply power to said device ([0132] Fig 6D, I/O interface 656 includes cable 630 to deliver AC/DC power as a power source; Examiner notes ‘electrical outlet’ is interpreted as a cable power supply as disclosed in applicant’s specification ([0038] electrical outlet 109)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the desk of Jayaraman in view of Lamb, Shennib, and Horseman to incorporate an electrical outlet configured to supply power to the computer processing device of the desk to arrive at the device of claim 1. Providing the electrical outlet to the desk of Tsao would be obvious to one of ordinary skill in the art to provide power to the computer processing device such as the use of an electrical outlet as a power supply is well-known in the art (Horseman, [0132] disclosing cable 630 as a viable power supply).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman in view of Lamb, in further view of Shennib, in further view of Horseman, in view of Baxi (U.S. PGPub No. 2016/0157781), and in further view of Ingo (CN 101605495, translation provided).
Regarding claim 6, in view of the combination of claim 1 above, Jayaraman further teaches wherein a sensor may be disposed on a touchpad of a laptop ([0018]). 
Lamb further teaches wherein a similar at least one secondary sensing device external to the desk is a keyboard for the measurement of heart electrical activity (Fig 3 and [0026], keyboard with physiological sensor for heart rate 214(3)), the keyboard comprising: one or more keyboard keys (keyboard has at least one key); a key-logging circuit board (Fig 7 keystroke capture module 722); one or more electrically conductive cylinders embedded in the keyboard (Fig 3 and [0026], physiological sensor 214(3) disclosed as “in … a keyboard” (i.e., embedded)); one or more interface junctions that routes electrical activity through a printed circuit board ([0024] and Figs 2-3, keyboard is electrically interfaced via network 208 with components of student workstation 204, classroom 202, and teacher workstation 206), wherein the printed circuit board is in communication with the computer processing device by way of the second system of wires ([0024] and Figs 2-3, wired network 208 interconnects keyboard with processing device of computer of student workstation 204). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary sensor device of Jayaraman in further view of Lamb to incorporate a keyboard comprising at least one key with an embedded conductive cylinder as the secondary sensing device for measuring heart activity. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a sensor device on a surface to be contacted by a user to provide physiological data to the system to monitor a heart of a user (Jayaraman [0018] disclosing sensor being disposed on a laptop touchpad; Lamb figs 2-3 disclosing chair, keyboard, and mouse fitted with sensors supplemental to the desk). 
Jayaraman/Lamb/Shennib/Horseman fail to explicitly teach wherein the conductive cylinder is embedded in the key of the keyboard.
In related prior art, Baxi teaches a similar system including a keyboard (System of Fig 1 including keyboard of Figs 2-3 and 5) wherein a sensor is embedded in a key of the keyboard ([0036] and Fig 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jayaraman in view of Lamb and Baxi to incorporate the conductive cylinder embedded in a corresponding key of the laptop. Doing so would have been obvious to one of ordinary skill in the art to yield the expected result of a sensing device providing physiological data to the system to monitor a heart of a user as Jayaraman, Lamb, and Baxi all respectively disclose a sensor device located on respective portions of a keyboard to provide the same known result.
Jayaraman/Lamb/Shennib/Horseman fail to teach wherein the keyboard comprises an ECG transmission board and one or more electrically conductive cylinders embedded in each key.
In related prior art, Ingo teaches a similar ECG measurement system wherein a similar keyboard (Fig 1 keyboard 3 with ECG sensors 7) comprises an ECG transmission board (Fig 6, electrodes 7 of keyboard connected to amplifier 360, filter 370, and A/D converter 380; these electrical components are interpreted as an ‘ECG transmission board’) and a printed circuit board connected to an interface junction (Fig 9, ribbon cable and electronics connecting ecg electrode 7 to ribbon cable 450 interpreted as a printed circuit board connected to an interface junction and an ECG transmission board respectively). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Jayaraman in view of Ingo to incorporate the keyboard comprising an ECG transmission board to transmit recorded ECG signals and a circuit board connected to the computer processing device via wires. 
The combination discloses substantially all the limitations of the claim(s) except the interface junction being cylindrical and the conductive component of the one or more keys being cylindrical.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the interface junction and conductive component as cylindrical, since applicant has not disclosed that the cylindrical configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable shape. Furthermore, it has been held that the configuration of the claimed conductive component and interface junction would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular cylindrical configurations are significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).	
Regarding claim 7, in view of the combination of claim 6 above, Lamb further teaches at least one additional sensing device external to the desk, the at least one additional sensing device comprising one of a chair, a mouse, and a mat (Fig 3 phsyiological sensor 214(3) of mouse). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jayaraman in further view of Lamb to incorporate a mouse sensor device to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a secondary device providing supplemental physiological data to the system to monitor a heart of a user (Jayaraman Fig 1 disclosing numerous secondary sensors 116 in client devices 108-1 … 108-N; Lamb figs 2-3 disclosing chair, keyboard, and mouse fitted with sensors supplemental to the desk). 
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Examiner acknowledges the claim amendments overcame the examiner’s interpretation prior art in the final rejection dated 04/20/2022. However, these amendments and corresponding arguments are not persuasive in light of the examiner’s newly applied interpretation of the Jayaraman reference. Jayaraman discloses a plurality of primary sensors that can be disposed on a desk, chair handle, laptop touchpad, chair seat, etc. ([0018-0019]) that function to capture ECG data in real-time such that the signal components are retrieved simultaneously from the desk and the at least one secondary sensing device ([0020]). A first ‘primary sensor’ of Jayaraman interpreted as the one or more electrically conductive sheets embedded in the desk and ‘a secondary sensing device’ of Jayaraman interpreted as a the second ‘primary sensor’ of the system. Examiner notes Figure 1 disclosing two distinct primary sensors 114 being physically located on separate structures (i.e., a desk and laptop touchpad; or any combination of structures disclosed in [0018 and 0019]). For the above stated reasons, these arguments are unpersuasive and arguments directed towards dependent claims 6-7 are equally unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794